Citation Nr: 0112784	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1970

This matter is before the Board of Veterans' Appeals on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board previously considered the PTSD claim and remanded 
it in May 2000.  A hearing before the undersigned Member of 
the Board was held at the RO in January 2001.  The case has 
been returned to the Board.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, during the pendency of this appeal.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Under the VCAA, VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit before 
adjudicating that claim.  Thus, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical and lay evidence that 
is necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  The new law also provides that VA must 
make reasonable efforts to obtain records pertinent to a 
claim and if the records cannot be secured, so notify the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Further-more, under the new 
law VA must supply a medical examination or opinion if such 
is necessary to make a decision on a claim for compensation.  
Id.  The appellant is entitled to the benefit of this new 
law.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On review of the claims file the Board has identified 
specific additional development of the record that must be 
undertaken on remand.  In this regard, the Board observes 
that the regulations governing proof of claims of entitlement 
to service connection for PTSD changed after the veteran's 
claim was filed in June 1996.  The changes were made 
effective from March 7, 1997.  See 64 Fed. Reg. 32808 (1999) 
(codified at 38 C.F.R. § 3.304(f) (2000)).  When the results 
under the former and current versions would differ on any 
question presented by his claim, the veteran is entitled to 
have the more favorable version applied.  Karnas.  

The veteran has alleged that he developed PTSD as a result of 
stressful events (stressors) that he experienced during his 
service in Vietnam.  Service personnel records show that he 
served in Vietnam from June to November 1969 and that 
throughout that time his unit of assignment was Battery H, 
3rd Battalion, 12 Marines.  He has indicated that throughout 
his tour of duty in Vietnam, his unit was based at Landing 
Zone (LZ) Russell.  These stressors have been alleged, 
collectively, during a VA psychological examination and a VA 
social industrial survey, both of which took place in August 
1997, a hearing before the RO in June 1999, in certain 
written statements and questionnaire answers that the veteran 
has submitted for the file, as well as during the 
aforementioned hearing in January 2001 before the 
undersigned.  In addition, the written statements of other 
soldiers have been offered.  

The result has been a broad and often vague account.  The 
Board will attempt to summarize the veteran's contentions, 
however. 

? First, the veteran has alleged that he experienced 
traumatic events while regularly performing perimeter 
patrol at LZ Russell.  He has said that he often would see 
dead bodies, including those of Vietnamese soldiers with 
the ears cut off and that of a U.S. soldier with a peace 
sign carved in his chest.  He has related that he 
participated in firefights with the enemy and encountered 
sniper fire during these patrols. 

? Second, the veteran has alleged that that one or several 
other members of his unit were shot in the chest and died.  
He appears to claim that the Marine/Marines died while out 
on patrol with him.  He appears to allege that he 
witnessed directly the shooting of one.  He has been 
unable to give the exact surname of one of the Marines who 
he alleges was killed but has suggested that it was 
something like "McKee" or "McGee" or "Maggie."  (He 
has stated, moreover, that this Marine was Caucasian from 
the South.)  Other Marines he has identified as being shot 
in the chest are a "Painter" and a "Labodia."  At 
times, the veteran has said that he helped to carry and/or 
place in body bags the bodies of the Marine/Marines who 
were killed.  He has indicated that the incident probably 
occurred in August or September 1969, approximately two 
months after he arrived in Vietnam.  

? Third, more generally, the veteran has alleged that he was 
traumatized by the deaths of others in his unit, "First 
Sergeant Green" and "Captain Ely."  

? Fourth, the veteran has alleged that he was "buried in a 
bunker for a day" at LZ Russell during the Tet Offensive 
of 1969 with other Marines when their unit was overrun by 
the enemy.  He recalls that these Marines were "Painter" 
and "Kicklighter."  

? Fifth, the veteran has alleged that almost daily, his unit 
at LZ Russell repeatedly fired artillery at, and was 
shelled by, the enemy.  

? Sixth, the veteran has described an incident in which LZ 
Russell was overrun by the enemy, who came in through a 
tunnel in the garbage pit and blew up the Howitzers that 
he has said his unit regularly fired.  During this attack, 
he has related, several Marines, one of whom was a good 
friend of his, were killed and their body parts scattered.  

? Seventh, the veteran appears to allege that the collective 
mentality of the unit that was established before he 
joined it was one that magnified the impact of traumatic 
events upon him.  The representative of the veteran has 
stated that in February 1969, several months before his 
arriving, LZ Russell had been overrun by the enemy in an 
attack that resulted in the killing or wounding of a great 
many Marines.  As a result, it has been contended, there 
was heightened fear and anxiety in the unit.  Written 
statements by Marines who had been at LZ Russell, 
including one who has said he had experienced the February 
1969 attack, were offered in support of this contention.  

? Eighth, largely through the written statements of other 
Marines, the veteran has suggested that he was traumatized 
by substandard conditions and deprivations during his 
service in Vietnam affecting most facets of his physical 
existence.  

On remand the veteran should be requested to provide a more 
detailed and specific account of each of the foregoing 
claimed stressors.  Specifically, he should be asked to 
clarify and to supplement the record with specific 
information (e.g., dates (within 30 days of the identified 
event), places, circumstances, frequency of the experiences, 
and the full names of other participants and/or witnesses) 
pertaining to his allegations concerning stressors that he 
experienced during service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (stating that it is not an impossible or 
onerous task for appellants to supply the names, dates and 
places of events claimed to support a PTSD stressor).  

After the veteran has clarified the stressors that he is 
alleging, the RO must consider whether any can be established 
from the record as it now stands.  Also, the RO must consider 
what additional development must take place before any 
stressors that it now regards as unconfirmed might be 
established.  As part of this process, the RO first must 
determine whether the appellant is a combat veteran.  Under 
both the former and current versions of 38 C.F.R. § 3.304(f), 
the evidence required to establish the occurrence of an in-
service stressor for PTSD claims may vary depending on 
whether the veteran is found to have had combat service.  

Under either the current or former regulation, if it is 
established that the veteran engaged in combat with the enemy 
and a stressor that he has alleged is related to that 
service, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his testimony without more will establish the 
occurrence of that stressor.  See 38 C.F.R. § 3.304(f) 
(2000); 38 C.F.R. § 3.304(f) (1995); see also Cohen v. Brown, 
10 Vet. App. 128, 148 (1997) (interpreting the former 
regulation in the light of 38 U.S.C. § 1154(b) to reach that 
conclusion, made explicit in the current regulation).  Thus, 
as to each combat-related stressor alleged, it is essential 
that it be determined initially whether the veteran served in 
combat.  

The Board considers the evidence on this question currently 
of record to be inconclusive.  Although the veteran contends 
that he is a combat veteran and has alleged stressors related 
to combat, his DD-214 documents that his primary military 
occupation specialty (MOS) was a non-combat one, that of 
heavy equipment operator.  His DD-214 documents that he 
received awards and decorations which do not per se reflect 
combat service.  See SECNAVINST 1650.1F.  The Court, however, 
has emphasized that a determination of whether a veteran is a 
combat veteran does not stop with the presence or absence of 
certain combat awards or with his MOS.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
determination may be made on the record as a whole, to 
include any lay evidence that has been submitted.  See Gaines 
v. West, 11 Vet. App. 353, 359 (1998).  Service personnel 
records already obtained by the RO suggest that the veteran 
may have become entitled to the Combat Action Ribbon, which a 
Marine may receive for active participation in ground or air 
combat during certain specified military operations, see 
SECNAVINST 1650.1F, para. 14 (Aug. 8, 1991) - - it is named 
on a list of his awards but then crossed out.  Furthermore, 
those records show that the veteran participated in several 
"combat" operations in Vietnam.  

The RO decided the question whether the veteran was a combat 
veteran largely by reasoning that neither his citations nor 
his documented participation in combat operations established 
this status conclusively.  Cf. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
However, it did not adequately explore the question whether 
the veteran should have been awarded the Combat Action 
Ribbon.  Nor, as is indicated further below, did the RO 
inquire as thoroughly as it should have into whether the 
combat-related stressors that the veteran has alleged could 
be substantiated.  On remand of the claim, then, the RO must 
inquire into these and other possible circumstances of his 
Vietnam service that might lead to the conclusion that the 
veteran is a combat veteran.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Under both the current and the former regulations, if is 
determined that a veteran had no combat service or that none 
of his stressors are consistent with the combat service he is 
shown to have had, a claimed stressor will be found to have 
occurred only when his lay testimony has been corroborated by 
independent evidence of record.  See, e.g., Moreau v. Brown, 
9 Vet. App. 389, 395 (1996) (corroboration may be obtained 
from sources other than the veteran's service medical 
records).  However, the Court has observed that corroboration 
need not be as to every detail alleged by the veteran or even 
such as confirms his personal participation in the alleged 
incident.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The RO should perform any additional appropriate development 
that might result in verification of stressors alleged by the 
veteran should he be found not to be a combat veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In this regard, the Board notes that RO denied the veteran's 
claim because it had determined that none of the combat-
related stressors alleged could have taken place.  The RO 
observed that the allegation of the veteran that he was 
buried in a bunker with other Marines during the 1969 "Tet 
offensive" could not be verified because the veteran was 
never in Vietnam during the time of year when the Tet holiday 
falls.  However, the RO rejected as unverifiable other 
combat-related accounts on the basis of evidentiary 
development that, like its inquiry into the question whether 
the veteran is a combat veteran, was deficient in scope and 
extent.  The RO contacted the Department of the Navy, 
Personnel Management Support Branch, Headquarters United 
States Marine Corps in July 1999 in an attempt to verify the 
veteran's allegations of the concerning the shooting of 
Marines in the chest.  Its request for information, however, 
was very limited.  It asked the agency to verify an 
allegation made by the veteran of "seeing a fellow soldier, 
assigned to the unit, killed or wounded in action in August 
or September 1969" or to send a list of casualties for the 
unit during that time frame.  The agency was unable to verify 
this account but sent unit diaries for August and September 
1969.  These showed only the wounding of two Marine, 
including "Kicklighter" in September 1969.  The agency 
suggested that the RO contact the Marine Historical Center in 
Washington, D.C. for the command chronologies for his unit.  
However, the claims file shows that the RO never conducted 
this follow-up.  

As stated in the January 1998 rating decision, the RO had 
consulted the Vietnam Veterans Memorial Directory (Memorial 
Directory) of names of Marines killed in action.  It found 
entries indicating that Marines named McGee and Painter had 
been killed in action, but on dates that predated the 
veteran's arrival in Vietnam, and no entries for Marines 
named Labodia and Kicklighter.  With the notice of 
disagreement submitted in March 1998, the representative of 
the veteran tendered the result of a computer search of the 
Memorial Directory referencing the name McKee.  It indicated 
that one Marine with that surname had been killed during the 
veteran's tour of duty in Vietnam, in June 1969.  However, 
there is no indication in the record that the RO researched 
whether there was an entry in the Memorial Directory for an 
"Ely" or a "Green."  On remand of the claim, then, the RO 
should perform all additional appropriate development that 
might result in verification of the combat-related stressors 
alleged or, indeed, establish that he is a combat veteran.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In denying the claim, the RO did not acknowledge the non-
combat stressors, those concerning the heightened anxiety 
level of the unit and the physical conditions to be endured, 
that the veteran appears to be alleging, nor did it undertake 
any prior development with regard to these.  On remand, the 
RO must develop evidence pertinent to these allegations, 
unless the veteran indicates that he is not basing his claim 
upon them at all.  Id.

As indicated above, the veteran was given a VA examination in 
August 1997 in connection with his claim.  This examination, 
conducted by a psychologist, produced a diagnosis of PTSD.  
However, when a diagnosis of PTSD has been rendered before 
the occurrence of any stressor on which the diagnosis is 
based first has been confirmed by VA adjudicators, as is the 
case here, the diagnosis does not constitute adequate 
evidence in support of a claim of entitlement to service 
connection for PTSD.  West v. Brown, 7 Vet. App 70 (1994).  
Therefore, if either combat service (to which a stressor 
alleged by the veteran is related) is established or if not, 
the occurrence of specific stressors nevertheless is 
confirmed, the veteran should be afforded another VA 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  It should be ascertained 
during this examination whether he currently has PTSD and if 
so, whether any combat and/or non-combat stressors 
established in this case are sufficient to support the PTSD 
diagnosis.  In this regard, the Board observes that the 
veteran is not required to meet the current regulatory 
standard for a PTSD diagnosis in service connection claims.  
The current regulation provides that the PTSD diagnosis must 
satisfy 38 C.F.R. § 4.125(a), which in turns requires that 
the diagnosis conform to the fourth edition of the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS.  38 C.F.R. § 3.304(f) 
(2000).  Rather, the veteran may choose to avail himself of 
the former regulatory standard, which requires only that 
there be of record "a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f) (1995).  Karnas.

The RO should ensure that all pertinent post-service medical 
records of the veteran, both VA and private, have been 
associated with the claims file prior to this examination so 
that it will be a fully informed one.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Hence, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional medical evidence 
supporting his claim.  After the veteran 
responds, the RO should attempt to secure 
from any sources that he has identified 
records that have not previously been 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the veteran and (a) identify 
the specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action will take 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

2.  The RO should again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses.  The veteran should be 
requested to identify any other sources, 
military or non-military, that may have 
information concerning the stressors 
alleged.  

The veteran is hereby advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be as specific as possible 
because without such details an adequate 
search for verifying information may not 
be properly conducted.  He is advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in a determination that is 
adverse to his claim.  

3.  Regardless of the response received 
by the veteran, or the lack of any 
response, the RO should review the record 
of the claim and prepare an initial 
summary of all stressors, both combat-
related and not, that he is regarded as 
having alleged.  Then, the RO should seek 
from all appropriate organizations 
additional records and other documents 
pertinent to those claimed stressors.  
Among the organizations contacted must be 
Headquarters United States Marine Corps, 
which should be asked to examine, and to 
provide the RO with copies of, all of the 
morning reports, operational reports, and 
unit diaries for the veteran's unit of 
pertinent date, and the Marine Corps 
Historical Center, History and Museums 
Division, which should be asked to 
examine, and to provide the RO with 
copies of, all of the command 
chronologies of the veteran's unit of 
pertinent date.  Furthermore, as part of 
this process, the RO should attempt to 
ascertain from each appropriate 
organization whether the veteran was 
entitled to receive the Combat Action 
Ribbon.  Each organization should be 
asked to review the veteran's entire 
period of service in Vietnam.  If any 
organization is unable to provide the 
information and/or records requested, it 
should be asked to direct the RO to 
alternative sources thereof.  If, after 
making reasonable efforts, the RO is 
unable to secure any evidence as a result 
of these procedures, it must notify the 
veteran and (a) identify the specific 
records that it is unable to obtain; (b) 
briefly explain the efforts it has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  
The RO is reminded that the efforts to 
obtain any records for the veteran from 
any federal department or agency must 
continue until the records are obtained, 
unless it is reasonably certain that they 
do not exist or that further efforts to 
obtain those records would be futile.  
Therefore, the RO is requested to inquire 
of all possible custodians.

4.  After carrying out this development, 
RO should review the claims file and 
prepare a final summary of all stressors 
considered to be claimed.  It should then 
seek verification of each of those 
stressors from Headquarters United States 
Marine Corps.  A copy of the veteran's 
DD-214 and the other service documents 
obtained should be sent to this agency 
along with the summary of claimed 
stressors.  The agency should be asked to 
review the veteran's entire period of 
service in Vietnam. 

5.  After the agency has responded, the 
RO must specifically determine on the 
basis of all the record whether the 
veteran is a combat veteran under either 
the former or current version of 
38 C.F.R. § 3.304(f).  If the RO 
determines that the veteran is not a 
combat veteran, it should determine 
whether the evidence of record is 
sufficient to verify any other alleged 
stressor or stressors.  

6.  If, and only if, one or more 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should integrate 
the previous psychological findings and 
the current diagnoses to obtain a true 
picture of the nature of the veteran's 
psychiatric condition.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and 
one or more of the in-service stressors 
established by the record and found by 
the examiner sufficient to produce PTSD.  
Complete reasons and bases must accompany 
all opinions offered.  The examination 
report should be typed.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that he does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  After completion of the foregoing, 
the RO must review the claims file and 
ensure that all of the development 
requested herein has been conducted and 
completed in full and in addition, that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented at once.  

9.  Thereafter, the RO should review the 
expanded record and adjudicate the claim 
on appeal.  The claim must be evaluated 
in the light of both the former and the 
current regulations applicable to the 
issue of entitlement to service 
connection for PTSD and if the results 
differ, the outcome more favorable to the 
veteran must be applied.  If the 
determination remains unfavorable to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for appellate 
review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

